DETAILED ACTION
1.	Claims 1-4 of U.S. Application 16/348384 filed on August 26, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Previously cited double patenting rejection has been withdrawn due to applicant’s amendment of claim 1.
4.	Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive. 
	Regarding amended claim 1, the applicant argues on pages 6-8 that the cited prior art does not teach the amended features of the board side terminal having “a curved portion extending so as to be inclined with respect to a direction in which the board side terminal is inserted into a hole of the circuit board.”
The examiner respectfully disagrees and points out that Machi (JP 2001319701) teaches (see fig. 1 below) the board side terminal (1) has a curved portion (see annotated fig. 1 below) extending so as to be inclined with respect to a direction (see annotated fig. 1 below) in which the board side terminal (1) is inserted into a hole of the .

    PNG
    media_image1.png
    343
    618
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al (Azuma) (U.S. PGPub No. 20070109715) in view of Machi (JP 2001319701, see applicant provided English Machine Translation).
Regarding claim 1, Azuma teaches (see figs. 3, 5 and 9 below) a capacitor unit (see annotated fig. 9 below, title, Abstract) comprising: 

a harness side terminal (3c, 4c) provided in the housing (12) and connectable to a power source harness for supplying DC power from an outside (terminals 3c, 4c are capable of being connected to a power source harness, ¶ 86, ¶ 104, ¶ 67); and 
a board side terminal (8, 9) provided in the housing (12) and connectable to a circuit board (PMU board) from which the DC power is output via the capacitor main body (CDS) (¶ 86; ¶ 88), 
wherein the board side terminal (8, 9) extends in a plate shape from a base portion (see annotated fig. 9 below) held in the housing (12) toward a distal end portion (3b, 4b) connected to the circuit board (PMU) (¶ 72; ¶ 86; ¶ 88), and 
has a notch portion (see annotated fig. 9 below) recessed inward of the board side terminal (8, 9) in a width direction between the base portion (see annotated fig. 9 below) and the distal end portion (3b, 4b) (¶ 14; ¶ 88; ¶ 92; ¶ 93).

    PNG
    media_image2.png
    518
    699
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    663
    689
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    464
    701
    media_image4.png
    Greyscale


Azuma does not explicitly teach the board side terminal has a curved portion extending so as to be inclined with respect to a direction in which the board side terminal is inserted into a hole of the circuit board.
However, Machi teaches (see fig. 1 below) the board side terminal (1) has a curved portion (see annotated fig. 1 below) extending so as to be inclined with respect to a direction (see annotated fig. 1 below) in which the board side terminal (1) is inserted into a hole of the circuit board (4) (¶ 23 to ¶ 26) in order to improve reliability and reduce fatigue on the solder joint (Machi, Abstract; ¶ 3; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Azuma and provide the board side terminal has a curved portion extending so as to be inclined with respect to a direction in which the board side terminal is inserted into a hole of the 

    PNG
    media_image1.png
    343
    618
    media_image1.png
    Greyscale

Regarding claim 2/1, Azuma in view of Machi teaches the device of claim 1 but does not explicitly teach a first notch portion formed on a first side of the board side terminal in the width direction and a second notch portion formed on a second side of the board side terminal in the width direction, are formed.
However, Machi further teaches (see figs. 1 and 2 below) a first notch portion (123) formed on a first side of the board side terminal (1) in the width direction and a second notch portion (124) formed on a second side of the board side terminal (1) in the width direction, are formed (¶ 23 to ¶ 26) in order to improve reliability and reduce fatigue on the solder joint (Machi, Abstract; ¶ 3; ¶ 4).

    PNG
    media_image5.png
    295
    751
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Azuma in view of Machi and provide a first notch portion formed on a first side of the board side terminal in the width direction and a second notch portion formed on a second side of the board side terminal in the width direction, are formed as further taught by Machi in order to improve reliability and reduce fatigue on the solder joint (Machi, Abstract; ¶ 3; ¶ 4).
Regarding claim 3/2/1, Azuma in view of Machi teaches the device of claim 2 but does not explicitly teach the first notch portion and the second notch portion are formed at an interval in a direction of connecting the base portion and the distal end portion to each other.
However, Machi further teaches (see figs. 1 and 2 above) the first notch portion (123) and the second notch portion (124) are formed at an interval in a direction of connecting the base portion and the distal end portion to each other (¶ 23 to ¶ 26) in order to improve reliability and reduce fatigue on the solder joint (Machi, Abstract; ¶ 3; ¶ 4).
.
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Machi as applied to claim 1 above, and further in view of Yakushiji et al (Yakushiji) (U.S. PGPub No. 20160135320).
Regarding claim 4/1, Azuma in view of Machi teaches the device of claim 1, Azuma further teaches (see figs. 3, 5 and 9 above) the circuit board (PMU board, fig. 9) that is configured to convert the DC power output from the capacitor unit (see annotated fig. 9 above) into AC power; a motor (MG, fig. 2) rotationally driven by the AC power output from the circuit board (PMU) (fig. 2; ¶ 65 to ¶ 71; ¶ 86).
Azuma does not explicitly teach a compression mechanism driven by the motor; and a casing that accommodates the capacitor unit, the circuit board, the motor, and the compression mechanism.
However, Yakushiji teaches (see figs. 1 and 2 below) a compression mechanism (12) driven by the motor (11); and a casing (see annotated fig. 1 below) that accommodates the capacitor unit (40), the circuit board (21), the motor (11), and the compression mechanism (12) (¶ 56 to ¶ 58; ¶ 33) in order to provide a compressor device with improved rigidity and reduced vibration (Yakushiji, ¶ 26; ¶ 9; ¶ 10).

    PNG
    media_image6.png
    468
    711
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    749
    598
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Azuma in view of Machi and provide a compression mechanism driven by the motor; and a casing .
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834